OFFICE    ,OF THE   ATTORNEYGENERAL                     OF TEXAS

                                             AUSTIN




        Honorable M. I".Kleke
        @m.~ty Attorney
        &Be County
        f3lddlxlg8,   Texas




                                                                    en    reoeivea and
        oardully coneld6reQI we                                         request ar rol-
        lomlI'




                                                    Law had been
                                                    salary fxml
.L
                                             on being advised that
I”
!I:,.
                                             nal, I a0 advised
                                               The Gentwl.sriaaer~e
                                     not app&    the aoimunt. The
                                    or then sued ths~Com&seioasr~8
                                    t   in   form     of   aertionarl      to
                               n of the Cornmiselonar*e CourB.
                             devolved around the oonatitu-
                            a Statute and the Comnieaionerts
               aourt did not care to hurt the offleerts  dxmd-
               ing, he aonaented to bringing this euit agalnat
               the county, to have the matter adjudleatsd.
                    "In a trial In the Diatrlot Court, I, ae
               County Attorney, representedthe county,   TM
      DiBtriCt       held thCitthe UOlZTi,&S,3iOneX"6
                 court
      court haQ improperly rejected one or two
      small.eritems a6 exprrnee0r offiae, but
      held that it ha~properlp acted on the
      rmttsr of the $4,000.00 salary. (I am
      attaching a copy of the judgment.)
           Vha Officer gave notice of appeal,
      but later paid into the.oounty treasury
      approximately~l,OOO.OO, representingthe
      rmney which WAS due the County titer the
      oourt held the Special Law raising him
      salery unoonstitutional.
           Wndsr the oiroumatance~,  am I en-
      titled to the 10% provided for in Article
              the 1925 RdvlesllCivil statutee of
      @5i3i3,p"r
       e
            "In your opi,nionNo. O-665 you seem to
      Indloato that    I am. In your Optnion  o-24lO
     ,JWUho18 that it ie necessary that mit
     must be brought& In the lnatant cabe a suit
     riasbrought, although, under the ciroumstances,
      by agreement, it 'RIBinetituteQby the Offi-
      cer. Xt is my o&nion that in the fors-
     :going  aituatlon   the requirementof Art. 339
     which eLatea 'Bs ahall institute suah pro-
      ossdingn as eye nsoassary to ao*l      the
     performance of auoh dutiee - et *9s met by
      a suit, althcugh not filed by me."
          Under the holding of our,opinionBo. Q-8410 (Con-
ference Oplnlon No. O-3105) whiah ovmrul.es,thatportion
of opinion No. O-665 or thia department applicable to the
questionherein, it is our opinion that your quaation should
be anmered in the negative and It ia I)oanswered.
          we enclose herewith a copy of opinion ho. O-e410
for your inrormation,
          Xe wish to point out, however, that it 88 not the
duty of the county attorney to defend the suit%againat,i
                                                       '._~
                                                          :L:
                                                                    *

                                                             4’78




f&i Condm8ionare~ Court and that tha Com+mion8~~~ Court
roulU have authority to pay h5.ma raa8oaabls  fee tar the
&&mee of salb suit.     See the ea8a of City ZiationalBank
v, PrositlioCounty,  I?69. W. 777, which hold that it im
not the legal duty or the aounty attorney to xeprwsnt the
county In euifa affeofing Lte infereet and the oaee OS
Jenee V. Veltman, 171 9. W. a91, rhieh holds that~Comim-
rionerrt Court8 have authority to employ county attorney8
to reprment the county in pending,euitr,
                                   very txu19 yours

                               AT'iUWXYWSNXRALOX TXA5



   PIRST ACSiSTANT
   ATTORNEY GEKERAL
                                .-